Citation Nr: 0011399
Decision Date: 04/28/00	Archive Date: 09/08/00

DOCKET NO. 94-11 721               DATE APR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for rheumatoid variant
arthritis.

2. What evaluation is warranted for left peroneal nerve palsy from
September 6, 1991?

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Christopher J. Gearin, Associate Counsel

INTRODUCTION

The veteran had active service from November 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Paul, Minnesota.

In June 1998, the Board remanded these issues for further
development. The RO, after readjudicating the claims based on the
requested development, continued its denial of the veteran's
claims. The case has returned to the Board for appellate review.

FINDINGS OF FACT

1. A timely appeal to the claim of entitlement to service
connection for rheumatoid variant arthritis was not perfected.

2. Since September 6, 1991, right peroneal nerve neuropathy has not
resulted in more than moderate disability.

CONCLUSIONS OF LAW

1. The Board may not exercise appellate jurisdiction over the claim
of entitlement to service connection for rheumatoid variant
arthritis. 38 U.S.C.A. 7104, 7105 (West 1991).

2. The criteria for a rating in excess of 20 percent for left
peroneal nerve palsy since September 6, 1991, have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.124, Diagnostic
Code 8521 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatoid Variant Arthritis

The RO denied entitlement to service connection for rheumatoid
variant arthritis in January 1994. The RO sent notice of this
decision to the veteran in February 1994. Thereafter, his
representative filed a timely notice of disagreement in November
1994. The issuance of a proper statement of the case may not
precede the receipt of a notice of disagreement. 38 U.S.C.A. 7105.
Hence, a statement of the case was not issued until May 1997. Under
38 U.S.C.A. 7105 the veteran had 60 days from the May 1997 issuance
to file a substantive appeal. A timely appeal, however, was not
timely filed. In January 2000, the veteran was informed that the
Board was raising the issue of the timeliness of his substantive
appeal. He did not respond.

Title 38, United States Code, Section 7105(d)(3) and 38 C.F.R.
20.302(b) (1999), provide that after an appellant receives the
statement of the case, he must file a substantive appeal within
sixty days from the date the statement of the case is mailed or
within the remainder of the one-year period from the date the
notification of the decision was mailed, whichever period ends
later. By regulation, this substantive appeal must consist of
either a VA Form 9, or correspondence containing the necessary
information, that is, specific arguments relating to errors of fact
or law made by the agency of original jurisdiction in reaching the
determination, or determinations, being appealed. 38 C.F.R. 20.202
(1999). The time period may be extended for a reasonable period on
request for good cause shown.

In this case, the evidence shows that the appellant failed to
submit a timely substantive appeal. As such, the Board may not
exercise appellate jurisdiction as a matter of law. See National
Black Media Coalition v. Federal Communications Comm'n, 760 F.2d
1297, 1300 (D.C. Cir. 1985) (a lack of jurisdiction means "an
inability to act, not merely in unappealing cases, but in
compelling cases as well.")

- 3 -

The claim is dismissed. 38 U.S.C.A. 7104, 7105.

Left Peroneal Nerve Palsy

In December 1991, the veteran claimed entitlement to service
connection for left peroneal nerve palsy. In this regard, he stated
that he had knee and ankle pain due to an altered gait, as well as
left calf weakness. EMG findings showed normal amplitude and distal
latency with stimulation at the ankle. Amplitude decreased,
however, and duration and nerve conduction velocity increased with
stimulation at the knee. The left tibial motor nerve showed normal
nerve conduction findings. There was spontaneous activity at both
the peroneus longus and anterior tibialis, but normal activity at
the medial gastroc and the left vastus medialis. The examiner
concluded that the study was consistent with peroneal neuropathy at
the left knee or fibular head.

In January 1992, VA examined the veteran. The appellant reported
that he would catch his toe when walking, even when walking on flat
surfaces, and that he noticed stiffness in his left knee and left
ankle every morning. Physical examination revealed decreased power
in the left tibialis anterior, rated at approximately 4+/5. The
left foot inverter and left foot evertor were 4-/5. He had a slight
decrease in his extensor hallucis longus on the left side. The
medial hamstring, lateral hamstring, knee jerk and ankle jerk
reflexes were normal. Study of the superficial peroneal nerve
revealed a decreased sensation in the distribution with a sparing
of the deep peroneal nerve on the left. An EMG showed that the left
peroneal nerve had decreased amplitude and nerve conduction
velocity, which seemed to occur across the fibular head. The
examiner's impression was mild to moderate decreased power of the
muscle innervated by the left peroneal nerve. The EMG revealed
active denervation of those muscles. The examiner could not pin
point the etiology of this disorder.

4 -

In his March 1993 substantive appeal, the veteran reported that the
service- connected disorder made him walk differently, favoring his
left leg. As a result, he explained that he developed a painful
arthritic condition in both his legs.

The veteran was afforded a VA examination in January 1994, he
echoed his previously reported symptoms, and he noted that it was
difficult for him to stand all day. Nevertheless, he continued to
work full time. He had not noticed any other localized weakness or
areas of numbness. Physical examination revealed that he was very,
very thin, cachectic appearing. He had essentially normal strength
in the lower extremities except for decreased left foot
dorsiflexion and extensor hallus longus dorsiflexion as well as
eversion on the left. The deep tendon reflexes were normal. His
toes were both down. Sensory examination was normal to light touch
and pinprick except for an area of hypoesthesia over the dorsal
aspect of the left foot. He walked in tandem without difficulty. He
had difficulty getting on his toes secondary to pain. He could not
get on his left heel, and his Romberg was negative.

The examiner felt that the veteran had 60 percent function of the
left common peroneal palsy, with no other evidence of neuropathy.

In May 1996, the veteran reported to a VA examiner that he
developed peroneal palsy in 1985. Physical examination of the left
ankle revealed dorsiflexion to zero degrees and plantar flexion to
15 degrees. The diagnoses included left peroneal nerve palsy.

According to a March 1997 VA neurologic examination report the
veteran was wheelchair bound. When asked to walk, he had a very
wide based unsteady gait and he tilted forward. The left foot had
dorsiflexion to 20 degrees and plantar flexion to 25 degrees.

The veteran receives Social Security disability benefits for
rheumatoid arthritis, and other inflammatory polyneuropathies.

5 - 

According to a March 1999 VA examination report, there was pain in
the left foot to passive movement, but there was normal
dorsiflexion and strength. Inversion and eversion of both legs were
minimal voluntarily, but there was pressure felt against the
examiner's hand when the veteran everted or inverted his foot.
Basically, there was no asymmetry between the feet as far as
strength of movement was concerned. There was subjective numbness
around the base of the first and second toe on the left foot.

As a preliminary matter, the Board finds that the veteran's claim
for a higher original evaluation is "well grounded" within the
meaning of 38 U.S.C.A. 5107(a). See Fenderson v. West, 12 Vet. App.
119 (1999). The Board is also satisfied that all relevant facts
have been properly and sufficiently developed. Accordingly, no
further development is required to comply with the duty to assist
the veteran in establishing his claim. See 38 U.S.C.A. 5107(a).

Disability ratings are determined by the application of a schedule
of ratings which is based on the average impairment of earning
capacity. Individual disabilities are assigned separate diagnostic
codes. 38 U.S.C.A. 1155. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999).

The veteran is currently in receipt of a 20 percent disability
evaluation under Diagnostic Code 8521 for moderate incomplete
paralysis of the popliteal (common peroneal) nerve under 38 C.F.R.
4.124a. A 30 percent evaluation is warranted for severe incomplete
paralysis. In this case, however, the evidence of record fails to
show severe incomplete paralysis due soley to the left peroneal
nerve palsy. In this respect, in 1997, the veteran was able to
dorsiflex his left foot to 20 degrees, and plantar flex the foot to
25 degrees. This finding was essentially repeated in March 1999.
Thus, the veteran shows that he has full dorsiflexion, and more
than half of the expected plantar flexion. 38 C.F.R. 4.71, Plate II
(1999). Moreover, no more than subjective numbness about the toes
was noted on examination in 1999. Accordingly, the Board concludes
that since September 6, 1991, no more than

6 - 

moderate incomplete left peroneal nerve palsy has been clinically
demonstrated. As such, an evaluation in excess of 20 percent is not
in order. Moreover, as the disorder has remained static during the
period since September 6, 1991, the application of a staged rating
is not in order.

Therefore, the benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claim, the doctrine is not for application.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim of entitlement to service connection for rheumatoid
variant arthritis is dismissed.

An evaluation in excess of 20 percent for left peroneal nerve palsy
since September 6, 1991, is not in order.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

- 7 - 


